DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5 – 14, and 17 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 17, the combination as claimed including a housing for a portable sanitary device, support posts, at least two of which are hollow, and one of the hollow support posts is hollow over at least 70% of its length, an electrically operated functional device or at least part of the of at least one electrically operated functional unit is held in an interior of the one hollow support port, and a battery connected to the device and in the hollow support post below the device or functional-unit part was neither found alone nor rendered obvious by the most relevant prior art of record. US Patent Application Publication 2006/0260214 to Tagg shows a portable restroom structure with hollow support posts but fails to show an electrically operated function device or at least part of an electrically operated functional unit being held in an interior of one of the hollow posts or a battery. US Patent 8,172,588 to Johnson shows a hollow support post (66) with an electrical component running through the hollow support post but fails to show a battery and fails to show a portable sanitary fixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754